DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The amendment filed February 18, 2021 has been entered.  Claims 11-30 remain pending in the application.  Claim 29 remains withdrawn from consideration.  	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11, 13-15, 18-21, 23, 28 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over WIPO Publication WO2014086517 to Weh in view of U. S. Patent 7,871,084 to Hakui.
Weh teaches a hydraulic unit for a hydraulic vehicle brake system, comprising: 
a hydraulic block (17) (Fig; paragraph [0014]); and
a piston pump assembly, including:
an electric motor (2) (Fig.; paragraph [0010]);
a helical gear (11), that is drivable into rotative motion by the electric motor (2) and converts a rotational motion into a displacement (paragraphs [0011]-[0013]; Fig. ); and

wherein a displaceable output element (10) of the helical gear (11) is connected in a rotatably and an axially fixed manner to the piston (13) of the piston-cylinder unit (via screw 14), and the piston (13) is retained in a rotatably fixed manner in the cylinder (15) (Fig.; paragraphs [0011]-[0013]), and
 the displaceable output element (10) of the helical gear (11) is a spindle, and the helical gear (11) includes a hollow tube within which at least part of the spindle is arranged and that is drivable by the electric motor to thereby axially displace the spindle (Fig. ; paragraph [0011]); and/or the electric motor includes a rotor (8), and the piston pump assembly further includes a shaft (7) on a back region of which the rotor is radially and fixedly arranged so that rotation of the rotor (8) rotates the shaft (7) (Fig.; paragraph [0011]),
wherein the displaceable output element (10) of the helical gear (11) is connected with force locking to the piston (13) of the piston-cylinder unit (via screw 14) (paragraphs [0011]-[0013]; Fig.),
wherein the cylinder (15) of the piston-cylinder unit of the piston pump assembly is accommodated in an accommodation (16) in the hydraulic block (17), and the electric motor (2) of the piston pump assembly is secured to the hydraulic block (17) (via 29, 30) (paragraphs [0011]-[0013] and [0019]; Fig.),
wherein a motor housing (6) of the electric motor (2) retains the cylinder (15) of the piston-cylinder unit in a rotatably and axially fixed manner on the hydraulic block, and wherein the cylinder (15) has a fastener (unlabeled in Fig., but shown surrounding 
Weh does not teach a planetary gear arrangement between the electric motor and the piston.  Hakui teaches an actuator comprising:
a planetary gear (62), that is drivable by an electric motor (36);  a helical gear (96), which is drivable rotatively by the planetary gear (62) and converts a rotational motion (of the motor) into a displacement (of 33) (Figures 3-6; col. 3 lines 9-11, col. 4 lines 3-6 and 20-24),
at least one of the following features:
a spindle (95) is drivable rotatably by a planetary gear (62) connected between the spindle (95) and an electric motor (36) (Figures 3-6; col. 4 lines 3-6 and 20-24, and col. 5 lines 39-50); and
the planetary gear (62) includes an exterior wheel (63), a sun wheel (69), and at least one planet wheel (73), the sun wheel (69) and the at least one planet wheel (73) are, with respect to a radial direction, interior to a radial region occupied by the exterior wheel (63) and the at least one planet wheel (73) is in toothed connection with exterior teeth of the sun wheel (69) and in toothed connection with interior teeth of the exterior wheel (63) and the electric motor (36) is arranged to drive the sun wheel (69) to rotate, the sun wheel (69) is arranged to drive each of the at least one planet wheel (73) to rotate when the sun wheel (69) is driven to rotate by the electric motor (36), and each of the at least one planet wheel (73) is arranged to orbit a center axis of the exterior wheel 
wherein a planetary-gear housing (32) in which the planetary gear (62) is accommodated is disposed on the helical gear (96), wherein the planetary-gear housing (32) retains the exterior wheel (63) of the planetary gear (62) in a rotatably fixed manner and axially at least in one direction (Figures 3-6; col. 2 line 65 - col. 3 line 14, and col. 4 lines 3-6 and 20-24),
wherein the electric motor (36) is arranged to drive the sun wheel (69) to rotate, the sun wheel (69) is arranged to drive each of the at least one planet wheel (73) to rotate when the sun wheel (69) is driven to rotate by the electric motor (36), and each of the at least one planet wheel (73) is arranged to orbit a center axis of the exterior wheel (63) when driven to rotate by the sun wheel (69) (Figures 3-6; col. 3 lines 36-42, and col. 4 lines 3-6 and 20-24),
wherein the at least one planet wheel (73) includes at least three planet wheels (there are four wheels) that each is arranged to rotate about a respective center axis of the respective planet wheel (73) and orbit the center axis of the exterior wheel (63) (Figures 3-6; col. 3 lines 36-42, and col. 4 lines 3-6 and 20-24),
wherein the interior teeth of the exterior wheel (63) cause each of the at least one planet wheel (73) to orbit the center axis of the exterior wheel (63) when the at least one planet wheel (73) is driven to rotate by the sun wheel (69), the exterior wheel (63) is rotatably fixed relative to the displaceable output element of the helical gear (96), the orbit of the at least one planet wheel (73) causes a rotation of a rotatable portion of the helical gear (96), and the rotation of the rotatable portion of the helical gear (96) causes 
wherein the exterior wheel (63) does not rotate relative to a rotational position of a piston (33) (Figures 3-6; col. 4 lines 3-6 and 20-24, and col. 5 lines 39-50), and
wherein each of the at least one planet wheel (73) includes a respective pin (71) connected to the helical gear (96) (via 70), and the orbit of the at least one planet wheel (73) rotates at least a portion of the helical gear (96) via the respective pin (71) (via 70) of the each of the at least one planet wheel (73) (Figures 3-6; col. 4 lines 3-6 and 20-32).
It would have been obvious before the invention was effectively filed, to a person having ordinary skill in the art, to modify the pump taught by Weh with the planetary drive taught by Hakui in order to use a gearing that allows the motor to rotate at a different speed than the helical groove, thereby allowing a larger variety of motors to be used and to use an externally mounted motor which can be swapped out for a different one more easily.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over WIPO Publication WO2014086517 to Weh, in view of U. S. Patent 7,871,084 to Hakui and U. S. Patent 6,230,492 to Kingston.
 teach all the limitations of claim 11, as detailed above, but do not teach the axial groves and/or recesses to prevent rotation of the piston.  Kingston teaches a pump wherein:
a piston (70) and/or the cylinder (64) has an axially parallel groove and/or recess (72), in which a pin (58) engages that retains the piston (70) in a rotatably fixed manner in the cylinder (64) (Fig. 1; col. 4 lines 16-25).
It would have been obvious before the invention was effectively filed, to a person having ordinary skill in the art, to modify the pump taught by Weh with the pin and groove taught by Kingston in order to prevent rotation of the piston (col. 4 lines 16-25).
Kingston only discloses a single groove and pin, however, it would have been obvious to one having ordinary skill in the art at the time the invention was made to use multiple pins and grooves, since it has been held that mere duplication of essential working parts of a device involve only routine skill in the art. In re Regis Paper Co. v. Bemis Co., 193 USPQ 8.  The examiner notes that the multiple grooves would have to be parallel in order to work and that multiple grooves/pins would provide resistance to larger twisting forces applied to the piston.
Allowable Subject Matter
Claims 16, 17, 22 and 24-27 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  The following is a statement of reasons for the indication of allowable subject matter:  
With respect to claim 16, 17 and 22, the prior art does not teach a piston pump assembly having all the limitations of claims 11 and 22, but more specifically wherein 
With respect to claims 24-27, the prior art does not teach a piston pump assembly having all the limitations of claims 11, 23 and 24, but more specifically wherein the electric motor is arranged to directly drive the sun wheel to rotate, the sun wheel is arranged to directly drive each of the at least one planet wheel to rotate when the sun wheel is driven to rotate by the electric motor, and each of the at least one planet wheel is arranged to orbit a center axis of the exterior wheel when driven to rotate by the sun wheel the orbit being the rotative motion of the helical gear.
Response to Arguments
Applicant's arguments filed on February 18, 2021 have been considered but, unless addressed below, are moot in view of the indication of allowable subject matter above (claim 22 is the same as the “second feature” argued in the remarks). 
Applicant argues
Hakui only teaches a planetary gear arrangement by which an interior spindle spins, causing linear translation of the surrounding tube, the reverse of that which this first feature of claims 1 and 18 requires. In short, this first feature of claims 1 and 18 requires the 

However, Hakui is only relied up for its teaching of a planetary gear arrangement between a motor and a spindle.  Hakui is not relied upon for teaching any of the details of the spindle or the displacement member.  With a planetary gear arrangement, such as the one taught by Hakui, arranged between the motor and spindle of Weh, the spindle will still operate in the same way as disclosed by Weh and as claimed by applicant.  One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  In this case, the rejection above is based on both Weh and Hakui and applicants arguments against Hakui do not account for what is already taught by primary reference Weh.
Applicant argues in Hakui, 
sun gear 69 does not drive pinions 73 to orbit. Instead, as explained above, pinions 73 are driven to orbit around sun gear 69 by a rotation of exterior ring gear 63, due to rotation of pinions 68, which are driven by rotation of sun gear 64. Therefore, neither sun gear 64 nor sun gear 69 of Hakui can be considered to disclose the sun gear of the third feature of claims 1 and 18, as follows. Sun gear 64 cannot be considered the sun gear of the third feature of the claims because sun gear 69 is not in toothed connection with pinions 73. Additionally, although sub gear 64 is in toothed connection with pinions 68, pinions 68 cannot be considered to disclose the planet wheels of the third feature of the claims because pinions 68 do not enter into an orbit that is the rotative motion of Hakui’s members 95/96; rather pinions 68 rotate, causing ring gear 63 to rotate, which in turn causes pinions 73 to orbit, and it is the orbit of pinions 73 which rotates members 95/96. Further, sun gear 69 cannot be considered the sun gear of the third feature of the claims because sun gear 69 does not drive pinions 73; rather ring gear 63 drives pinions 73 to orbit around sun gear 69.

However, in col. 4 lines 3-32 Hakui explicitly discloses “ring gear 63 fixedly fitted into an opening portion of the second housing 32”, so exterior/ring gear 63 cannot rotate as 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN MATTHEW LETTMAN whose telephone number is (571)270-7860.  The examiner can normally be reached on Monday-Friday 8am-4pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on 571-272-4532.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/BRYAN M LETTMAN/Primary Examiner, Art Unit 3746